

117 HR 4743 IH: Community-Based Gang Intervention Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4743IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Cárdenas (for himself and Ms. Bass) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide definitions of terms and services related to community-based gang intervention to ensure that funding for such intervention is utilized in a cost-effective manner and that community-based agencies are held accountable for providing holistic, integrated intervention services, and for other purposes.1.Short titleThis Act may be cited as the Community-Based Gang Intervention Act.ICOMMUNITY-BASED GANG INTERVENTION AGENCIES101.Community-based gang intervention agenciesThe Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.) is amended—(1)by redesignating title VI (34 U.S.C. 11321 et seq.) as title VII; (2)by redesignating sections 601 and 602 (34 U.S.C. 11321, 11322) as sections 701 and 702, respectively; and (3)by inserting after title V the following:VICOMMUNITY-BASED GANG INTERVENTION GRANTS601.PurposeThe purpose of this title is to offer holistic and comprehensive support for community-based gang intervention activities that focus on and engage active and former gang members, their close associates, and gang members in and returning from confinement. Gang-involved youth and their families require specialized intensive and comprehensive services that address the unique issues encountered by youth when they become involved with gangs. Community-based gang intervention involves proactive and reactive responses to gang activities on several levels, including—(1)the regional level, to promote and coordinate peace truces and cease-fires between groups;(2)the State and local level, including community and the juvenile halls, camps, Division of Juvenile Justice facilities, county jails, and State prisons; and(3)the neighborhood level, including with active gang members individually.602.Support of community-based gang intervention agencies(a)Support of community-Based gang intervention agenciesSubject to the availability of appropriations, the Administrator shall award grants to eligible entities to carry out the activities described in subsection (c).(b)Eligible entityFor the purposes of this section, an eligible entity means a community-based gang intervention agency that is a nonprofit organization with a history of and expertise in providing community-based gang intervention activities through a community-based gang intervention model.(c)Grant activitiesEach entity awarded a grant under this section shall carry out activities that promote public safety, with the specific objective of reducing and stopping gang-related and gang-motivated violence and crime, including the following activities:(1)Conduct street mediation by working with gang members and persons with influence over such member to defuse and de-escalate potential and actual violence between gang members and between rival gangs.(2)Develop local and regional truces by negotiating cease-fires or nonaggression agreements between rival gangs and neighborhoods.(3)Serve as conduits who facilitate dialogue and relationship between gangs and neighborhoods.(4)Provide services that respond to the high levels of anxiety and stress experienced by gang members due to traumatic events.(5)Provide 24-hour, 7-day-a-week crisis intervention services by responding to requests for violence prevention services made by gang members, the families of gang members, school officials, intervention workers, social service agencies, or law enforcement.(6)Provide targeted training and technical assistance to violence-plagued communities after a major gang-related incident.(7)Facilitate the development of a community response plan to gang-related activities, including training protocols, situational scene scenarios, and emergency response.(8)Establish relationships with community stakeholders to inform and engage them in quality-of-life activities that enhance intervention activities.(9)Serve as intervention representatives in communities by attending local meetings involving nonprofit organizations, schools, faith-based organizations, and other entities.(10)Develop conflict resolution skills and techniques to address and resolve community concerns related to gang activity in order to improve the quality of life within neighborhoods.(11)Work with schools to respond to gang-related issues and crises both in and outside of school.(12)Provide support services for youth and families affected by gang violence and other victims of gang violence (including any individual who is physically, emotionally, financially, or otherwise harmed by criminal activity, and those affected by harm done to or by a family member), which may include—(A)advocating for public sector and private sector assistance and services;(B)grief counseling; and(C)referrals to treatment and rehabilitation for cognitive, mental, emotional, physical, or financial injury, loss, or suffering.(13)Provide comprehensive mental health services to youth and families affected by gang violence or involvement, including—(A)integrated services comprised of individual, family, and group therapy modalities, and psychological education provided through youth and parent training programs; or(B)gang-responsive services including skills training, assessing and servicing youth with developmental disabilities, behavioral modification, and services to address substance use and abuse, anger management, emotional regulation, traumatic stress, family violence, depression, suicide, anxiety, and educational problems.(14)Provide public and private sector career job training, development, and placement, including—(A)job-finding and job-maintaining skills, including skills related to resume writing, interviewing, workplace decorum, interpersonal communication, and problem-solving;(B)information about legal rights in the workplace; or(C)financial literacy.(15)Assist with substance use and abuse treatment, domestic violence victims, and voluntary tattoo removal of markings on the body related to gang involvement.(d)Availability of victims assistanceAn entity awarded a grant under this section that provides victim assistance under paragraph (13) of subsection (c) shall not discriminate in the provision of such assistance to an individual based on race, ethnicity, gender, sexual orientation, socioeconomic level, or criminal history.603.DefinitionsIn this title:(1)CommunityNotwithstanding the definition of community based in section 103, the term community means a unit of local government or an Indian Tribe.(2)Community-based gang intervention agencyThe term community-based gang intervention agency means a community-based organization, association, or other entity that—(A)promotes public safety, with the specific objective of reducing and stopping gang-related and gang-motivated violence and crime; and(B)has a history of, or training in, effectively working with gang-involved youth and their families.(3)Community-based gang intervention modelThe term community-based gang intervention model means a holistic and comprehensive approach to reducing gang violence that uses the 2-prong approach of community-based intervention as defined in section 103 and an integrated approach of providing rehabilitative service delivery to gang-involved youth through trained specialists in community-gang intervention.(4)GangThe term gang means a group of individuals—(A)organized by geography, culture, or activity;(B)that have a group name, and may have other identifying characteristics of the group such as colors and nicknames; and(C)who engage in the use of violence to defend the members or territory of the group.(5)YouthThe term youth means—(A)an individual who is 18 years of age or younger; or(B)in any State in which the maximum age at which the juvenile justice system of such State has jurisdiction over individuals exceeds 18 years of age, an individual who is such maximum age or younger..IIAMENDMENTS TO THE OFFICE OF JUVENILE JUSTICE AND DELINQUENCY PREVENTION201.Definition of community-based gang interventionSection 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11103) is amended—(1)in paragraph (1), by inserting except as provided in title VI, before the term;(2)in paragraph (44)(C), by striking and after the semicolon;(3)in paragraph (45), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(46)except when used as part of the term community-based gang intervention agency or community-based gang intervention model, the term community-based gang intervention means a 2-prong approach to reducing gang violence that—(A)provides specialized, gang-specific mediation and mitigation to stop or prevent violence by, within, and between gangs; and(B)provides the redirection of individual gang members and their families through proactive efforts that increase peace and safety for gang members, their families, and their communities..202.Community-based gang intervention representative to State advisory boardsSection 223(a)(3)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11133(a)(3)(ii)) is amended—(1)in subclause (III), by inserting , or community-based gang intervention after delinquency prevention or treatment; and(2)in subclause (IV), by inserting community-based gang intervention, after prevention and treatment,.203.Grants for delinquency prevention programsSection 504 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11313) is amended—(1)in subsection (a) by inserting after programs the following: , including community-based gang intervention and gang prevention activities,; and(2)in subsection (e)(1)(B)(ii), by striking activities and inserting programs and community-based gang intervention.